LAOOMBE, Circuit Judge
(dissenting). I am unable to concur in the opinion of the majority of the court in this case. There is nothing in the nature of the disaster, or in the subsequent appearance of the leaky seams, to indicate whether they were or were not well calked before the voyage began. The rule laid down in The Edwin I. Morrison, 153 U. S. 214, 14 Sup. Ct. 823, seems to require the ship, under such circumstances, to show that before the voyage there was an inspection of the part which subsequently gave way, with the known and ordinary tests, to ascertain whether or not it was in seaworthy condition. I do not find in the record any competent proof that such an inspection was had at any time, either of those seains in the centerboard trunk which were in the between-decks, or of those other seams in the trunk which were located only 20 inches below the between-deck beams. ’ Since those were the two places where the leaks developed, and no inspection of them is proved, the schooner has failed to excuse herself, if the Morrison Case is to be followed.